Title: John Daingerfield to James Madison, 16 July 1832
From: Daingerfield, John
To: Madison, James


                        
                            
                                Dr Sir
                            
                            
                                
                                    Rappahannock
                                
                                July 16th 1832
                            
                        
                        I am sorry to trouble you again on a subject in which you are not interested or concerned—but altho: my
                            mother’s Interest has been regularly represented at all the meetings of the Loyal Company, it is now made incumbent on us
                            to shew that she is entitled by being the heir of Henry Willis her uncle. In your certificate & forwarded to Mr Taliaferro
                            you say she was the daughter of Henry Willis, which is incorrect <as she> was the daughter of John Willis who married your
                            aunt, and his only child—Henry had not a child—his widow married Reuben Thornton & then Docr. Walker at whose
                            death my mother came in possession of the dower slaves as the heir of her father John who was the heir of his brother
                            Henry. Mr Thos W Gilmer who is the agent for the Company, informed me he would receive as evidence a certficate signed
                            by respectable persons. You know the fact of her having the estate in spotsylvania called Coventry which was the property
                            of her uncle Henry. with best respects to Mrs. Madison I am yrs. very respectfully
                        
                            
                                Jno Daingerfield
                            
                        
                    